IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

TOP CAT ENTERPRISES, LLC, a,            )      No. 79224-5-I
Washington Corporation,                 )
                     Appellant,
                                               DIVISION ONE
                     v.

CITY OF ARLINGTON, a Washington         )      PUBLISHED OPINION
municipal corporation; and              )
WASHINGTON STATE LIQUOR AND             )
CANNABIS BOARD, a state agency,         )
                     Respondents.       )      FILED: January 6, 2020


       MANN, A.C.J. —Top Cat appeals the Washington State Liquor and Cannabis

Board’s (WSLCB) decision to license 172nd Street Cannabis in the City of Arlington.

Top Cat contends that WSLCB incorrectly interpreted the meaning of ‘property line” in

WAC 314-55-050(10), and improperly determined the distance between 172nd Street

Cannabis and Weston High School, by measuring from the leased lot lines, rather than

the fee simple boundary lines. Top Cat argues that the improper measurement resulted

in 172nd Street Cannabis being located less than 1000 feet from a school.

       We agree with the WSLCB that the appropriate measure was between the

leased lot lines. We affirm.
No. 79224-5-1/2




       In 2012, Washington voters approved Initiative 502 (1-502) LAWS OF 2013, ch. 3

(codified in part of chapter 69.50 ROW). 1-502 established a regulatory system for the

production, processing, and distribution, of limited amounts of marijuana for recreational

use by adults. WSLCB used a lottery system to award 334 retail licenses. Licenses

granted under the lottery system were jurisdiction specific. A license applicant was

required to stay within the jurisdiction in which they applied, even if that jurisdiction

issued a ban or moratorium on retail licenses.

       In 2015, the Cannabis Patient Protection Act (CPPA) merged the preexisting

medical marijuana program with the recreational marijuana retail stores established

under 1-502. LAwS OF 2015, ch. 70 (codified in part of chapter 69.50 ROW). The CPPA

also directed WSLCB to reopen the application period for retail stores and issue

additional licenses addressing the needs of the medical market. LAWS OF 2015, ch. 70.

WSLCB increased the number of retail licenses by 222. Rather than implement a

lottery system similar to 1-502, the CPPA prioritized new marijuana applications as

Priority 1, Priority 2, or Priority 3, which distinguished between applicants’ degree of

experience and qualifications in the marijuana industry. Former ROW 69.50.331 (2015);

former WAC 314-55-020 (2015). Because of the large number of applicants, only

Priority 1 applicants were able to move forward with the licensing process. In addition

to Priority I applicants, the CPPA allowed licensees from 1-502’s lottery that were

barred from opening retail stores because of local bans to transfer their license to

jurisdictions without local bans on marijuana sales.



                                           -2-
No. 79224-5-1/3


        Because only a limited number of new licenses were available, applicants

needed to finish the WSLCB licensing process before other applicants to ensure that

they obtained one of the open spots in a particular jurisdiction. ROW 69.50.331

requires both 1-502 licensees and Priority I CPPA applicants to meet statutory

requirements before WSLCB grants a retail license. One of these requirements

prohibits WSLCB from licensing a retail business within 1 000 feet of “the perimeter of

the grounds of” a school. ROW 69.50.331 (8)(a).

         Top Oat was originally selected in the 1-502 lottery for a retail location in the City

of Marysville. Top Cat completed the licensee process and received a license for a

retail business in Marysville on November 12, 2014. During the licensing process,

Marysville enacted a ban on marijuana retailers, which prevented Top Cat from opening

its store.

        On January 29, 2016, Top Cat applied to move its retail license from Marysville

to Arlington. At the time, there was only one available retail license available in

Arlington.

        Previously, 172nd Street Cannabis applied for a marijuana retail license in

Arlington under the CPPA’s priority system and received a Priority 1 designation on

December 8, 2015. WSLCB assigned 172nd Street Cannabis’s application to WSLCB

Senior Marijuana Licensing Specialist Sean Houlihan. 172nd Street Cannabis sought a

license for a leased property at 5200 172nd St. N.E., F-101 in Arlington. The proposed

location is leased lot 500B on the Arlington Municipal Airport property (Airport property).

       The Airport property is approximately 1,200 acres in size and is partitioned into

over 100 distinct parcels that are available to lease. Arlington School District No. 16

                                            -3-
 No. 79224-5-1/4


leases lot 301 for Weston High School. Weston High School’s lease is recorded with

the Snohomish County Auditor and includes a legal description of the property. A

cyclone fence fully encloses lot 301 for security. Weston High School’s lot 301 is on the

north side of 172nd St. NE. 172nd Street Cannabis’s lot 500B is located on the south

side of 172nd St. SE.

        The following Airport Property Boundary and Lease Lot map depicts the Airport

property boundaries, leased lots within the Airport property (including Weston High

School), and the location of 172nd Street Cannabis.1

                                                                                                         City of 4 cling! on

                                                                                         Afrport Property Boundary
                                                                                              and Lease Lots




                                                                                           Legend
                                                                                                         Airport Lots
                                                                                                         Airport Property

                                                                                           EZJ Arlington City Limits
                                                                                                 ~       Buildings
                                                                                                         Rail line
                                                                                                         Streams

                                                                                           - 51,01cc  soc eele,ca, ceee#n ci Oc~cio,hCwoc
                                                                                               D.plotWcocoflc500t*m..Ocooc*e, zoos.




                                                                                         Scale
                                                                                                            1   ,n975 feet
                                                                                         Dale
                                                                                                                 inI2l!2514
                                                                                         rio
                                                                                                       zoop0010..Loa_ its t7~14 cooed




        1 (Labels added). This image is rotated so that north is to the right. 172nd Street NE runs east-

west between Weston High School and 172nd Street cannabis, but is not visible in the above image.
                                                 -4-
No. 79224-5-1/5


       Specialist Houlihan measured the distance between 172nd Street Cannabis’s lot

500B and Weston High School’s lot 301 and concluded that the lots are over 1,600 feet

apart from one another and thus consistent with the 1000-feet separation requirement.

        Prior to the final inspection of Top Cat’s application, WSLCB issued the only

retail license in Arlington to 172nd Street Cannabis. WSLCB closed licensing in

Arlington and offered Top Cat the opportunity to remain in Marysville or relocate to

another jurisdiction with retail licenses still available.

       Top Cat requested an administrative hearing and the case was assigned to an

Administrative Law Judge (AU) at the Office of Administrative Hearings. Top Cat

objected to the approval of 172nd Street Cannabis’s license on the basis that the retail

location was less than 1000 feet from the Airport property where Weston High School is

located. Specifically, Top Cat contended that Weston High School is located within the

larger Airport property located north of 172nd Street NE and identified as Snohomish

County Parcel No. 31052100400102. And because the Airport property is immediately

diagonal from the proposed retail store for 172nd Street Cannabis and separated by

only 120 feet, 172nd Street Cannabis’s location did not meet the 1000 foot separation

requirement. WSLCB responded that the lease lots are distinct parcels and that those

boundaries are depicted on the Airport Property Boundary and Lease Lot map.

Therefore, WSLCB contended that specialist Houlihan correctly measured the distance

between lot 50DB and lot 301.

       The AU’s initial order affirmed the approval of 172nd Street Cannabis’s license.

The AU concluded that “property line” in WAC 314-55-050(1 0) is not ambiguous and

that its usual and ordinary meaning is “those lines which separate one’s lot from

                                             -5-
No. 79224-5-1/6


adjoining lots or the street.” Thus, the AU explained that the lease lot lines for the

Airport property were property lines within the meaning of WAC 314-55-050(10). Top

Cat filed a petition for review of the initial order to WSLCB. On July 25, 2017, WSLCB

issued a final order affirming the initial order and adopting the AU’s findings of fact and

conclusions of law.

       On August 22, 2017, Top Cat petitioned for review by the Snohomish County

Superior Court. On November 1, 2018, the superior court affirmed WSLCB’s final order.

Top Cat appeals.



       Top Cat contends that the WSLCB erred in concluding that the term “property

line” within WAC 3 14-55-050(10) includes not only formal, recorded, boundary lines, but

also lease lines and lot lines.

       The Washington Administrative Procedure Act (APA) governs our review of

WSLCB’s final order. RCW 34.05.570; Tapper v. Emp’t Sec. Dep’t, 122 Wash. 2d 397,

402, 858 P.2d 494 (1993). This court sits in the same position as the superior court,

applying the standards of the APA directly to the record before the agency. Tapper, 122
Wash. 2d at 402. “The burden of demonstrating the invalidity of agency action is on the

party asserting invalidity.” RCW 34.05.570(1)(a). We will not overturn an agency’s

legal determination unless the agency engaged in an unlawful procedure or decision

making process, failed to follow a prescribed procedure, or erroneously interpreted or

applied the law. RCW 34.05.570(3). Top Cat challenges whether the WSLCB’s final

order contained an erroneous interpretation or application of the law.



                                          -6-
No. 79224-5-1/7


       We interpret agency regulations as if they were statutes and review WSLCB’s

legal determinations de novo. Wash. Cedar & SuiDply Co., Inc. v. State, Dep’t of Labor

of Indus., 137 Wash. App. 592, 598, 154 P.3d 287 (2007). We give substantial weight,

however, to an agency’s interpretation of statutes and regulations within its area of

expertise. k1. at 598. “Accordingly, we will uphold an agency’s interpretation of a

regulation if it reflects a plausible construction of the statutory language and is not

contrary to the legislature’s intent and purpose.” kJ. at 598.

       Under l-502, the WSLCB is prohibited from issuing “a license for any premises

within one thousand feet of the perimeter of the grounds of any elementary or

secondary school.” RCW 69.50.331 (8)(a). The legislature also empowered WSLCB to

adopt regulations regarding retail outlet locations. RCW 69.50.342(1)(f). In response,

WSLCB promulgated WAC 314-55-050(1 0), which states:

      the [WSLCB] shall not issue a new marijuana license if the proposed
      licensed business is within one thousand feet of the perimeter of the
      grounds of any of the following entities. The distance shall be measured
      as the shortest straight line distance from the property line of the proposed
      building/business location to the property line of the entities listed below:

              (a) Elementary or secondary school;

      Top Cat focuses on the second sentence in WAC 314-55-050(10) and contends

that the term “property line” means the legal description from a deed that describes the

boundaries of real property. We disagree.

      “If a regulation is unambiguous, intent can be determined from the language

alone, and we will not look beyond the plain meaning of the words of the regulation.”

Mader v. Health Care Auth., 149 Wash. 2d 458, 473, 70 P.3d 931 (2003). The plain

meaning of a regulation may also be “discerned from all that the Legislature has said in

                                           -7-
No. 79224-5-1/8


the statute and related statutes which disclose legislative intent about the provision in

question.” Mader, 149 Wash. 2d at 473 (internal quotations omitted).

         WSLCB concluded that property line is not an ambiguous term and that its usual

and ordinary meaning is “those lines which separate one’s lot from adjoining lots or the

street.” We agree.2

         WSLCB’s decision was guided by Mall, Inc. v. City of Seattle, 108 Wash. 2d 369,

373, 375, 739 P.2d 668 (1987). In Mail, our Supreme Court held that property line is

commonly understood as “those lines which separate one’s lot from adjoining lots or the

street.” ~ at 375. The issue in         ~ was whether the Seattle zoning law allowed a
landowner to count that portion of its land that is encumbered by a street easement in

computing the allowable floor area for a structure. k~. at 374. Under the Seattle

Municipal Code (SMC) the gross floor area of any structure could not exceed ten times

the “lot area.” k~. at 374. The SMC defined lot area as “the total horizontal area within

the lot lines of a lot.” k1. at 374-75. In turn, the SMC defined lot lines as “the property

lines bounding a lot.” k~. at 369. While the term “property line” was not defined by city

code, the Court concluded that property lines are “commonly understood as those lines

which separate one’s lot from adjoining lots or the street.” k1. at 375. Although the fee

simple owner had a reversionary interest in the land underlying the condemned street

easement, the property line ended at the street line and the condemned street

easement was not included in the calculation of the “lot area.” ki. at 375.



        2 Top Cat argues that its interpretation of property line is supported by regulatory history including
amendments to WAC 314-55-050(10). But we only resort to the legislative history where the regulation is
ambiguous. Cannon v. Dept of Licensing, 147 Wash. 2d 41, 57, 50 P.3d 627 (2002). Because we agree
with the WSLCB that the term property line is unambiguous we do not consider the legislative history.
                                                   -8-
No. 79224-5-1/9


        The WSLCB found that the dictionary definition of property line is consistent with

Mall’s interpretation of property line. The Board also relied upon two dictionaries for the

definition of property line as “the boundary line between two pieces of property.”3 We

agree with the WSLCB. Under J~4~[E and the dictionary definitions it relied upon,

“property line” is a term that includes the boundary lines delineating different types of

property interests, including a lease lot line. The key is that the property boundary

separates the property from other lots or properties. Here, the school’s lease is on lot

301—one of numerous lease lots on the larger Airport property. The school property is

distinct and separate from other lots within the Airport property, including lot 500B.

        We also agree that the WSLCB’s interpretation of the term property line is

consistent with the stated legislative purpose of ensuring marijuana businesses are

physically located at least 1,000 feet away from the “perimeter of the grounds” of any

elementary or secondary school or other restricted entity. RCW 69.50.331 (8)(a). The

statute does not mention “property line”—only that a marijuana business must be 1,000

feet from “the perimeter of the ground” of a restricted entity. RCW 69.50.331(8)(a). The

interpretation of the term property line therefore must be consistent with the stated

intent of the statute to insure that marijuana businesses are at least 1,000 from the

perimeter of the grounds of a restricted entity.

        The first sentence of WAC 314-55-050(10) mirrors the statute and states that the

WSLCB “shall not issue a new marijuana license if the proposed licensed business is

within one thousand feet of the perimeter of the grounds of any” restricted entity. The
        ~ VOCABULARY.COM, https://www.vocabulary.com/dictionary/property%2OIine (last visited Apr. 12,
2019); WORDWEB ONLINE, https://www.wordwebonIine.com/search.pl?w=~roQerty+line (last visited Apr.
12, 2019).

                                               -9-
No. 79224-5-1/10


second sentence of WAC 314-55-050(10) explains how to measure the distance

between the licensed business and the prohibited entity by measuring the shortest

distance between the two property lines. The regulations also define the “perimeter” as

“a property line that encloses an area.” WAC 314-55-010(28). Read together, the

WSLCB cannot issue a license for a location that is within 1,000 feet of the property line

that encloses an area of the grounds of any restricted entity.

        As the WSLCB concluded:

        Here, the legislative intent of the 1,000 foot separation is apparent from
        the plain language of RCW 69.50.331(8). The purpose of the separation
        is to prevent a marijuana business from being located within 1,000 feet of
        the perimeter of school grounds, so as to minimize the possibility that
        children will gain access to it     .What is important, and what is required
                                                .   .   .


        by statute and regulation, is the physical separation of at least 1,000 feet
        between the perimeter of the school grounds and the premises of a
        marijuana retail business.

We agree.

        The WSLCB’s measurement of the distance between the perimeter of Weston

High School’s lot 301 and 172nd Street Cannabis’s lot 500B as over 1,600 feet is

consistent with RCW69.50.331(8)(a) and WAC 314-55-050(10). WSLCB did not err in

determining the location exceeded the 1,000 feet separation requirement.4


        ~ We note also that Top Cat’s suggested interpretation creates the potential for absurd results.
“We should not construe a regulation in a manner that is strained or leads to absurd results.” Overlake
Hos~. Ass’n V. Dept of Health, 170 Wash. 2d 43, 52, 239 P.3d 1095 (2010). Consider the following
hypothetical: the federal government owns Olympic National Park and leases a legally described parcel
on the western side of Olympic National Park to a Native American Tribe for a whale study school. On
the eastern side of Olympic National Park, within 1000 feet of the Park, a retail cannabis business seeks
a license from WSLCB. The driving distance on State Route 101 between the whale school and the
proposed retail location would be over 100 miles. But under Top Cat’s interpretation of property line, the
measured distanced would be between the proposed cannabis business and the edge of Olympic
National Park, not the lease line for the whale school. This would result in a denial of a license for the
proposed cannabis business even though driving distance between the two entities would be over 100
miles. This cannot be what the legislature or WSLCB meant when it used the terms perimeter or property
line.
                                                            -10-
No. 79224-5-Ill 1


      We affirm.


                           141




WE CONCUR:




                    —11—